DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended Claim 1 to add the limitation of first thickness less than height of the particle where the imprint medium layer has a first and second thickness whereby the second thickness is greater than the first thickness and the second thickness is closer in proximity to the particle than the first thickness. Amended Claim 8 added the limitation:”…to the second droplets of the imprint medium material.” Claims 2, 8, 9 and 17 amended to limit to further delineate the surface of the wafer and the presence of first and second droplets.
Examiner provides new grounds of rejection necessitated by this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokue (US 2010/0072647) in view of Resnick (US 2010/0078846) and further in view of Pappenheim (J. Vac. Sci. Technol. B Vol. 34, No. 6 (2016) Flat and highly flexible composite stamps for nanoimprint, their preparation and their limits).
Regarding Claim 1,  Tokue discloses a method of forming imprinted patterns (abstract, paragraph [0009]), the method comprising: detecting a particle located on a wafer (Fig. 3 paragraphs [0009] [0032] determining foreign matter, irregularity/foreign matter detecting unit – 102 irregularity/foreign matter – 41) distributing an imprint medium material on a surface of the wafer and forming an imprint medium layer on the surface of the wafer with a template and the imprint medium material  (Fig. 5 paragraphs [0010] [0053] resin pattern – 21 templates – 31, 32), however, while Tokue teaches a set of criterion in applying resist agent to non- irregularity/foreign matter sites (paragraphs [0046] [0047]), the goal is to adjust the amount of the resist agent so that the height of the entire wafer becomes level with the resist pattern of a first template (paragraph [0049]), but is silent regarding  wherein the imprint medium layer has a first thickness and a second thickness greater than the first with the first thickness less than a height of the particle.
In the same field of endeavor, Resnick teaches a method of nano-imprint lithography whereby particles may be mitigated using imprinting techniques (abstract) and whereby a thickness of a patterned layer may be pre-determined (paragraph [0054]). Moreover, Resnick further teaches that the imprint medium layer has a first thickness (Fig. 11 paragraph [0049] template – 18 may be used to spread formable material – 34 across surface – 44 of substrate – 120) and a second thickness greater than the first thickness (Figs. 14, 15 paragraphs [0055] [0066] residual layer w/ thickness t2 to substantially cover particle – 60 safety factor thickness d1; thickness t of residual layer – 48 may be increased to account for particle – 60) and the second thickness is closer in proximity to the particle than the first thickness (paragraph [0038] resist layer – 66 adjacent to particle – 50 by drop dispense. Thickness t2 of residual layer – 48 may be increased to account for particle – 60 and completely immerse particle – 60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tokue to incorporate the teachings of Resnick whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an 
In the same field of endeavor, Papenheim teaches the preparation of a flat composite stamp (p. 2 III.A.) and also teaches or suggests that the imprint medium layer has a first thickness and a second thickness greater than the first thickness, and the second thickness is closer in proximity to the particle than the first thickness, and wherein the first thickness is less than a height of the particle (Figs. 5a 5c part V.B Imprint at room temperature last paragraph: where there is local bending around an imbedded particle in the resin and in the initial phase the resin wets the particle, which reduces the thickness of the resin up to a certain height level  followed by a complete imbedding of the particles by the resin (residual layer increases approximately in a range of 5 µm diameter around the particles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Tokue and Resnick to incorporate the teaching of Papenheim, whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the wafer, with a thickness that is large enough to fully immerse the particle  and where there are varying thicknesses such that a second thickness is closer in proximity to the particle than the first thickness as disclosed by Resnick, to consider that the first thickness which would be initial substrate wetting would be less than the second thickness which would be designed to immerse the particles as taught by Papenheim. One with ordinary skill in the art would consider this because the local bending across the particles by the mold or stamp becomes lower resulting in a lower defect range (Fig. 5(c) part V.B last paragraph)
Regarding Claim 8, the combination of Tokue, Resnick and Pappenheim disclose all the limitations of Claim 1 and Resnick further discloses the imprint medium layer is formed such that a local 2 of residual layer – 48 may be increased to account for particle – 60).
Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokue (US2010/0072647), Resnick (US 2010/0078846) and Pappenheim (J. Vac. Sci. Technol. B Vol. 34, No. 6 (2016) Flat and highly flexible composite stamps for nanoimprint, their preparation and their limits) as applied to Claim 1 above, and further in view of Jones (US 2010/0286811).
Regarding Claim 2,  the combination of Tokue, Resnick and Pappenheim disclose all the limitations of Claim 1 and while Tokue further discloses the method of Claim 1, wherein distributing the imprint medium material on the surface of the wafer comprises: forming first droplets of the imprint medium material on the surface of the wafer (Figs. 2A-2D paragraphs [0046] [0047] resist agent – 21 wafer – 10 first template – 31); and forming second droplets of the imprint medium material at positions adjacent to the particle (Fig. 4A paragraph [0048] resist agent – 21 is applied to the selected shot region – R2), this is associated with a second shot region to which the resist agent is applied and not second droplet forming at positions adjacent to the particle on the surface of the wafer itself.
In the same field of endeavor, Jones discloses distributing the imprint medium material on the surface of the wafer by forming first droplets of the material on the surface of the wafer and forming second droplets of the material at positions adjacent to the particle on the surface of the wafer.  (Fig. 1 system – 8 substrate – 12), which patterned layer may have variations among thicknesses, which may be undesirable (Figs. 1-3 paragraph [0020] patterned layer – 50 thicknesses – t2). Jones teaches a system where non-uniformity of these various thickness can be compensated such that a uniform residual layer is formed (abstract). These variations in thickness can be analyzed to produce a map of the thickness of sub-portions across the patterned layer such that the drop pattern of the imprint medium (polymeric material) may be varied (Figs. 1-3 paragraph [0022]  map of thickness sub-portions – 34b patterned layer – 50). Also, various drop patterns can be generated on the substrate, such as a uniform grid superimposed with localized compensating drops (Figs. 5, 6 produced a desired thickness profile).

Regarding Claim 6, the combination of Tokue, Resnick, Pappenheim and Jones disclose all the limitations of Claim 2 and Tokue further discloses forming the imprint medium layer on the surface of the wafer includes spreading the first and second droplets by pressing down the template toward the wafer (paragraph [0046] template and resist agent are brought into contact with each other).
Regarding Claim 7, the combination of Tokue, Resnick, Pappenheim and Jones disclose all the limitations of Claim 2 and Tokue further discloses that the imprint medium layer is formed such that a portion of the imprint medium layer adjacent to the particle is thicker than the other portion of the imprint medium layer farther from the particle than the imprint medium layer adjacent to the particle due to the second droplets of the imprint medium material (paragraph [0045] when the imprintability criterion value- due to irregularity/foreign matter- is set with the criterion, the criterion values about two-dimensional size and height become larger).
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokue (US2010/0072647) in view of Resnick (US 2010/0078846) and further in view of Jones (US 2010/0286811).
Regarding Claim 17, Tokue discloses a method of forming imprinted patterns (abstract, paragraph [0009]) using an imprinting apparatus including a template configured to face a wafer (Fig. 2C paragraph [0047]), a supplier configured to supply an imprint medium material onto the wafer (Fig. 6 paragraph [0059] resist agent applying unit – 232), and a particle detector configured to detect a particle located on the wafer (Fig. 3 paragraphs [0009] [0032]determining foreign matter, irregularity/foreign matter detecting unit – 102 irregularity/foreign matter – 41), the method comprising: collecting information on a position and a size of the particle located on the surface of the wafer  (paragraph [0029] position and two-dimensional size); forming first droplets of the imprint medium material on a surface of the wafer using the supplier (paragraph [0059]); however, Tokue does not disclose second droplets of the imprint medium material on the wafer to be adjacent to the particle using the collected information on the particle nor that the forming of first and second droplets are on the surface of the wafer.  
 In the same field of endeavor, Resnick teaches a method of nano-imprint lithography whereby particles may be mitigated using imprinting techniques (abstract) the forming of second droplets of the imprint medium material on the surface of the wafer to be adjacent to the particle (Resnick - paragraph [0038]) using the collected information on the particle (Resnick – Figs. 1, 2 paragraphs [0054] thickness pre-determined to substantially cover particle – 60  under control of algorithms in programs store in memory – 56 and run in processor – 54) and spreading the first and second droplets by pressing down the template toward the wafer to form an imprint medium layer (Resnick - paragraphs [0049] template – 18 may be used to spread formable material – 34 across surface – 44 of substrate – 12), where the formable material can include droplets (paragraph [0027]).  However, neither Tokue nor Resnick disclose that while the particle is located on a surface of the wafer, the forming first droplets of the imprint medium material and the second droplets of the imprint medium material are both on the surface of the wafer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tokue to incorporate the teachings of Resnick whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the wafer, forming the imprint medium layer with a template and the imprint medium material would also provide that the forming of second droplets of the imprint medium material on the wafer are to be adjacent to the particle. One with ordinary skill in the art would consider this as part of the 
In the same field of endeavor, Jones discloses distributing the imprint medium material on the surface of the wafer by forming first droplets of the material on the surface of the wafer and forming second droplets of the material at positions adjacent to the particle on the surface of the wafer.  (Fig. 1 system – 8 substrate – 12), which patterned layer may have variations among thicknesses, which may be undesirable (Figs. 1-3 paragraph [0020] patterned layer – 50 thicknesses – t2). Jones teaches a system where non-uniformity of these various thickness can be compensated such that a uniform residual layer is formed (abstract). These variations in thickness can be analyzed to produce a map of the thickness of sub-portions across the patterned layer such that the drop pattern of the imprint medium (polymeric material) may be varied (Figs. 1-3 paragraph [0022]  map of thickness sub-portions – 34b patterned layer – 50). Also, various drop patterns can be generated on the substrate, such as a uniform grid superimposed with localized compensating drops (Figs. 5, 6 produced a desired thickness profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tokue and Resnick to incorporate the disclosure of Jones whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the wafer, with a thickness that is large enough to fully immerse the particle  and where there are varying thicknesses such that a second thickness is closer in proximity to the particle than the first thickness, as disclosed by Tokue and Resnick, to consider the distribution of the imprint medium material  on the surface of the wafer would be through forming  first droplet and then second droplet of the imprint medium material where the second droplets are at positions adjacent to the particle on the surface of the wafer – the localized compensating drops of Jones. One would be motivated to consider this patterned map of the varying thickness of the first and second droplets, where the second droplets are localized because as a result, uniformity in thicknesses of the sub-portions may be achieved (paragraph [0021]).
Regarding Claim 20, the combination of Tokue, Resnick and Jones disclose all the limitations of Claim 17 and Resnick further discloses that the imprint medium layer is formed such that a portion of the 2 to substantially cover particle – 60 safety factor thickness d1; thickness t2 of residual layer – 48 may be increased to account for particle – 60).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokue (US2010/0072647), Resnick (US 2010/0078846) and Pappenheim (J. Vac. Sci. Technol. B Vol. 34, No. 6 (2016) Flat and highly flexible composite stamps for nanoimprint, their preparation and their limits) and Jones (US2010/0286811) as applied to Claim 2 above, and further in view of Wuister (US 2010/ 0193994).
Regarding Claim 4, the combination of Tokue, Resnick, Pappenheim and Jones disclose all the limitations of Claim 2 but do not disclose that the droplets are formed to have a certain volume size.
In the same field of endeavor, imprint lithography and apparatus, Wuister teaches wherein each of the second droplets of the imprint medium material is formed to have a volume size which is greater than a volume size of each of the first droplets of the imprint medium material (Fig. 3a paragraph [0085] volume of drops in a certain sub area of the area the substrate may be increased in comparison to other sub areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tokue to incorporate the teachings of Wuister whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the wafer, forming the imprint medium layer with a template and the imprint medium material wherein this layer has a first thickness and a second thickness greater than the first thickness and the second thickness is closer in proximity to the particle than the first thickness with first and second droplets of the imprint medium, as disclosed by Tokue, would also consider that the second droplets are formed to have a volume size greater than volume size of each of the first droplets. One with ordinary skill in the art would be motivated so that a pattern to be imprinted into the imprintable medium has a higher pattern density (or density of features) in that sub area (paragraph [0085]).
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokue (US2010/0072647), Resnick (US 2010/0078846) and Pappenheim (J. Vac. Sci. Technol. B Vol. 34, No. 6 (2016) Flat and highly flexible composite stamps for nanoimprint, their preparation and their limits) and Jones (US2010/0286811) as applied to Claim 2 above, and further in view of Schumaker (US 2009/0115110).
Regarding Claim 3, the combination of Tokue, Resnick, Pappenheim and Jones disclose all the limitations of Claim 2 but do not disclose distances between the droplets.
In the same field of endeavor, drop pattern generation for imprint lithography, Schumaker teaches between the second droplets of the imprint medium material are less than a distance between the first droplets of the imprint medium material (paragraph [0021] drop locations converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of  the combination of Tokue, Resnick, Pappenheim and Jones to incorporate the teaching of Schumaker whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the wafer, forming the imprint medium layer with a template and the imprint medium material wherein this layer has a first thickness and a second thickness greater than the first thickness and the second thickness is closer in proximity to the particle than the first thickness would also consider that the distance between the second droplets of the imprint medium material are less than a distance between the first droplets of the imprint medium material. One with ordinary skill in the art would be motivated to do so because to reduce effects such as non-uniformity and surfactant buildup during successive imprints, the shifted patterns can be combined with (e.g., alternated with) individual iterations on each drop pattern and appropriate weighting factors can be applied to each type of iteration (paragraph [0055]).
Regarding Claim 5, the combination of Tokue, Resnick, Pappenheim and Jones disclose all the limitations of Claim 2 but do not disclose the integration density of the droplets. 
Schumaker teaches that the second droplets of the imprint medium material are formed such that an integration density of the second droplets is greater than an integration density of the first droplets (Figs. 6A 6B paragraph [0057] increased drop density in regions 604, 606).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokue (US 2010/0072647), Resnick (US 2010/0078846) and Jones (US 2010/0286811) as applied to Claim 17 above, and further in view of Schumaker (US 2009/0115110).
Regarding Claim 18, the combination of Tokue, Resnick and Jones disclose all the limitations of Claim 17 but do not disclose distances between the droplets.
In the same field of endeavor, drop pattern generation for imprint lithography, Schumaker teaches between the second droplets of the imprint medium material are less than a distance between the first droplets of the imprint medium material (paragraph [0021] drop locations converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tokue to incorporate the teaching of Schumaker whereby a method of forming imprinted patterns using an imprinting apparatus including a template configured to face a wafer, a supplier configured to supply an imprint medium material onto the wafer, and a particle detector detecting a particle located on the wafer, the method comprising: collecting information on a position and a size of the particle located on the wafer; forming first droplets of the imprint medium material on a surface of the wafer using the supplier; formation of the imprint medium material to be adjacent to the particle on the wafer using information on the detected particle forming second droplets of the imprint medium material on the wafer to be adjacent to the particle and spreading the first and second droplets by pressing down the template toward the wafer to form an imprint medium layer would also consider, as taught by Schumaker, that the distance between the second droplets of the imprint medium material are less than a distance between the first droplets of the imprint medium material. One with ordinary skill in the art would be motivated to do so because to reduce effects such as non-uniformity and surfactant buildup during successive imprints, the shifted patterns can be combined with (e.g., alternated with) individual iterations on each drop pattern and appropriate weighting factors can be applied to each type of iteration (paragraph [0055]).
Regarding Claim 19, the combination of Tokue, Resnick and Jones disclose all the limitations of Claim 17 but do not disclose the integration density of the droplets. 
.
Claims 9-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokue (US 2010/0072647) in view of Schumaker (US 2009/0115110).
Regarding Claim 9, Tokue discloses a method of forming imprinted patterns (abstract, paragraph [0009]), the method comprising: detecting a particle located on a wafer (Fig. 3 paragraphs [0009] [0032]determining foreign matter, irregularity/foreign matter detecting unit – 102 irregularity/foreign matter – 41); forming first droplets of an imprint medium material on a surface of the wafer material  (Fig. 5 paragraphs [0010] [0053] resin pattern – 21 templates – 31, 32);, however, while Tokue teaches the formation of the imprint medium material to be adjacent to the particle on the surface of the wafer using information on the detected particle and forming the imprint medium material on the surface of the wafer according to information on the detected particle (paragraph [0048]) Tokue does not disclose generating a drop map from forming second droplets of the imprint medium material on the surface of the wafer
In the same field of endeavor, drop pattern generation for imprint lithography, Schumaker teaches generating a drop map; forming the second droplets of the imprint medium material on the wafer according to the drop map (Fig. 4 paragraph [0047] fluid map – 302); and spreading the first droplets and the second droplets by pressing down a template toward the wafer to form an imprint medium layer (Fig. 3 paragraph [0046] contacting fluid with template to spread fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tokue to incorporate the teaching of Schumaker whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the surface of the wafer, formation of the imprint medium material to be adjacent to the particle on the wafer using information on the detected particle and forming the imprint medium material on the wafer according to information on the detected particle would also consider generating a drop map  using the information on the detected particle and form the second droplets on the wafer according to the drop map of Schumaker and spreading the first and second droplets by pressing down a template toward the wafer to form an imprint medium layer, One with ordinary skill in the art would be motivated to do so 
Regarding Claim 10, the combination of Tokue and Schumaker disclose all the limitations of Claim 9 and Tokue and Schumaker further disclose the information on the detected particle includes a position and a size of the particle (Tokue - paragraph [0029] position and two-dimensional size); and wherein the drop map is generated to additionally form the second droplets of the imprint medium material (Schumaker - Fig. 4 paragraph [0047] fluid map – 302); such that an entire portion of the particle is fully embedded in the imprint medium layer (Tokue - paragraph [0050] irregularity that can achieve coverage equivalent to that of the surrounding shot region is formed is desirably used)...
Regarding Claim 11, the combination of Tokue and Schumaker disclose all the limitations of Claim 9  and Schumaker further teaches the distance between the second droplets of the imprint medium material are less than a distance between the first droplets of the imprint medium material (paragraph [0021] drop locations converge).
Regarding Claim 13, the combination of Tokue and Schumaker disclose all the limitations of Claim 9 and Schumaker further teaches that the second droplets of the imprint medium material are formed such that an integration density of the second droplets is greater than an integration density of the first droplets (Figs. 6A 6B paragraph [0057] increased drop density in regions 604, 606).
Regarding Claim 15, the combination of Tokue and Schumaker disclose all the limitations of Claim 9 and Tokue further discloses comprising curing the imprint medium layer with an exposure light (Fig. 6 paragraph [0058] light irradiating unit – 221).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokue (US 2010/0072647) and Schumaker (US 2009/0115110) as applied to Claim 9 above, and further in view of Sreenivasan (US 2007/0231981).
Regarding Claim 14, the combination of Tokue and Schumaker disclose all the limitations of Claim 9 but are silent regarding wherein the imprint medium layer has a portion of it adjacent to the particle to be thicker than the other portion of the imprint medium layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Tokue and Schumaker to incorporate the teaching of Sreenivasan whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the wafer, a method of forming imprinted patterns with detecting a particle on a wafer, forming first droplets of an imprint medium material on a surface of the wafer, as disclosed by Tokue and generating a drop map  using the information on the detected particle and form the second droplets on the wafer according to the drop map of Schumaker, and to consider that the first thickness or volume would be less than the second thickness or volume, as taught by Sreenivasan.  One with ordinary skill in the art would consider this because the concept of one thickness of imprint medium compensating for other thicknesses of an imprint medium is a known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP §2141 III (F)).
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokue (US 2010/0072647) and Schumaker (US 2009/0115110) as applied to Claim 9 above, and further in view of Wuister (US 2010/ 0193994).
Regarding Claim 12, the combination of Tokue and Schumaker disclose all the limitations of Claim 9 but do not disclose that the droplets are formed to have a certain volume size.
In the same field of endeavor, imprint lithography and apparatus, Wuister teaches wherein each of the second droplets of the imprint medium material is formed to have a volume size which is greater than a volume size of each of the first droplets of the imprint medium material (Fig. 3a paragraph [0085] volume of drops in a certain sub area of the area the substrate may be increased in comparison to other sub areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tokue and Schumaker to incorporate the teachings of Wuister whereby a method of forming imprinted patterns with detecting a particle on a wafer, distributing an imprint medium on the wafer, forming the imprint medium layer with a template and the imprint medium material wherein this layer has a first thickness and a second thickness greater than the first thickness and the second thickness is closer in proximity to the particle than the first thickness with first and second droplets of the imprint medium, as disclosed by Tokue, and using a drop map as disclosed by Schumaker, would also consider that the second droplets are formed to have a volume size greater than volume size of each of the first droplets. One with ordinary skill in the art would be motivated so that a pattern to be imprinted into the imprintable medium has a higher pattern density (or density of features) in that sub area (paragraph [0085]).
Regarding Claim 16, the combination of Tokue and Schumaker disclose all the limitations of Claim 9 but do not disclose the second droplets of the imprint medium material are supplied using an inkjet manner.
In the same field of endeavor, imprint lithography and apparatus, Wuister teaches the second droplets of the imprint medium material are supplied using an inkjet manner (Fig. 2b paragraph [0085] imprintable medium dispenser).
.

Allowable Subject Matter
The following Claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A method of forming imprinted patterns, the method comprising:
detecting a particle located on a wafer; 
distributing an imprint medium material on a surface of the wafer; wherein distributing the imprint medium material on the surface of the wafer comprises: forming first droplets of the imprint medium material on the surface of the wafer; and forming second droplets of the imprint medium material at positions adjacent to the particle on the surface of the wafer.
forming an imprint medium layer on the surface of the wafer with a template and the imprint medium material, wherein the imprint medium layer has a first thickness and a second thickness greater than the first thickness, and the second thickness is closer in proximity to the particle than the first thickness, and wherein the first thickness is less than a height of the particle. 
Claim 2 canceled and is incorporated into Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742